5 N.Y.3d 877 (2005)
BEST SOUND AND SECURITY, INC., Appellant,
v.
NEW YORK CITY POLICE DEPARTMENT et al., Respondents.
Court of Appeals of the State of New York.
Submitted August 15, 2005.
Decided November 22, 2005.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that dismissed the appeal from Supreme Court's December 2003 order and reversed Supreme Court's March 2004 order, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.